Citation Nr: 1033023	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for non-Hodgkin's lymphoma, due to Agent 
Orange exposure.

In January 2005, the Veteran filed a notice of disagreement with 
the January 2004 rating decision, which denied service connection 
for non-Hodgkin's lymphoma, as well as hallux valgus of the right 
foot and hallux valgus of the left foot.  However, in his July 
2006 VA Form 9, he indicated that he was only appealing the issue 
of entitlement to service connection for non-Hodgkin's lymphoma.  
He has not submitted a substantive appeal with regard to the 
issues of service connection for hallux valgus of the right foot 
and service connection for hallux valgus of the left foot, and 
the issues have not been certified for appeal.  Accordingly, the 
Board will not consider these issues.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  Non-Hodgkin's lymphoma was not present in service or until 
years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an October 2003 letter, issued prior to the initial 
adjudication of the claim, and in January 2005, September 2007 
and February 2008 letters, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection.  
The letters satisfied the second and third elements of the duty 
to notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in a 
March 2006 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the June 2006 SOC.  Therefore, any timing 
deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  In addition, the Veteran was afforded 
a VA examination in July 2003 for non-Hodgkin's lymphoma.

The July 2003 examiner did not provide an explicit opinion as to 
whether the Veteran's non-Hodgkin's lymphoma was incurred in 
service.  Under the VCAA, VA is obliged to obtain a medical 
opinion when there is competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not reported symptoms of non-Hodgkin's lymphoma 
in service; the credible evidence does not show that the Veteran 
served in Vietnam; there is no evidence suggesting a nexus to 
service and there is no other evidence that the current non-
Hodgkin's lymphoma may be related to service.  The Veteran has 
expressed the belief that he developed non-Hodgkin's lymphoma as 
a result of exposure to Agent Orange and asbestos during service.  
His Agent Orange contention is dependent on whether he served in 
Vietnam, rather than on any medical question.  There is no 
competent evidence that asbestos exposure causes non-Hodgkin's 
lymphoma.  He has not introduced any evidence of such a link and 
his contentions are insufficient to trigger the duty to provide 
an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) (holding that Veteran's assertion that one disability was 
caused by a service connected condition was insufficient to 
trigger the duty to get an examination).

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be granted on a presumptive basis for Non-
Hodgkin's lymphoma manifested to a compensable degree anytime 
after service in a Veteran who had active military, naval, or air 
service, during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam, including the 
waters offshore and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's 
exposure to an herbicide agent will be presumed if he had such 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Analysis

VA outpatient treatment records as well as private medical 
records show the Veteran was diagnosed with non-Hodgkin's 
lymphoma in 1994 and that he has been treated with chemotherapy 
in 2002.  During a July 2003 VA examination, the Veteran reported 
having bad days when he is unable to function, dizzy spells and 
fatigue, but the examiner noted that his last treatment was in 
November 2001 and that the lymphoma was in remission.  In April 
2006, Bonnie J. Goodwin, M.D., reported that the most recent 
treatment for non-Hodgkin's lymphoma had occurred in 2004.   This 
evidence shows a current disability, inasmuch as the Veteran 
submitted his claim in July 2003.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (a current disability is demonstrated for 
purposes of a service connection claim, if the disability is 
shown at any time during the appeal period, regardless of whether 
it subsequently went into remission).

The Veteran contends that in April 1975, he made a trip from 
Okinawa to DaNang to deliver payroll money.  Based on this visit, 
he is eligible for service connection on presumptive basis for 
veterans who stepped foot in Vietnam during the Vietnam era.  In 
his original claim in April 2003, he reported that he made 
several trips to Vietnam.   He provided specific information only 
as to the April 17. 1975 trip, and reported that he could not 
recall the specifics of his other visits.  In his substantive 
appeal, he reported only one trip to Vietnam.  

In support of the Veteran's claim, L.C., another Veteran, has 
submitted statements indicating that he served in the Marines as 
a pilot and Forward Air Controller from 1967 to 1993, and that he 
was stationed in Okinawa Japan during the mid 1970's, and served 
as a member of the planning cell for the withdrawal from Vietnam.  
C.C. contends that he has personal knowledge of the in-country 
visit of the Veteran to Vietnam and the circumstances surrounding 
the mission on or around April 1975.

It is highly improbable that the Veteran was in DaNang in April 
1975, because that city fell to North Vietnamese forces in March 
1975, and there were no American flights to the city after that 
time.  See The New York Times, Mar. 30, 1975; Mary Engler, George 
Church, Saigon, Jun. 24, 2001, 
www.time.com/time/magazine/article; Malcolm Brown, The Fall of 
Saigon, p. 28 (2008); Larry Engelman, Tears Before the Rain, an 
Oral History of the fall of South Vietnam, pp. 3-17 (Oxford 
University Press 1990).  While the Veteran initially reported 
other trips to Vietnam, he subsequently reported that there was 
only one trip and he has never been able to provide any 
information as to other trips.  The reports by him and C.C. of 
other visits do not seem credible, given the lack of details, the 
varying reports, and the improbability of the one visit for which 
details were provided.  

There is no evidence in the Veteran's service personnel file to 
substantiate any service in the Republic of Vietnam.  In 
addition, a February 2006 response from the head of the Archives 
and Special Collections Branch of the Library of the Marine Corps 
indicated that the Command Chronology for MCAS Futenma, Okinawa 
for the period including April 1975 is not resident in their 
collection.  The RO has also indicated that it was unable to 
substantiate the Veteran's claims regarding travelling to Vietnam 
in April 1975 based on a review of the claims file of C.C.  See 
April 2005 deferred rating decision and June 2006 statement of 
the case.  Further efforts to obtain records showing service in 
Vietnam would be pointless, given the impossibility of the 
Veteran serving in Vietnam at the locations and times he 
reported.

Accordingly, the Board finds that the evidence is against a 
finding that the Veteran was in Vietnam during the Vietnam War 
era.  Since the evidence of record does not show that the Veteran 
actually served in or visited Vietnam while on active military 
duty, the presumption of service connection based on exposure to 
herbicides in the Republic of Vietnam does not apply.

The Veteran has more recently contended that he developed non-
Hodgkin's lymphoma as a result of removing asbestos from 
buildings at Camp Lejune in May 1986, and due to asbestos 
exposure while serving aboard ships from 1961 to 1991, including 
the Frances Marion in 1977 or 1978, the Mount Whitney and 
possibly the Gaffy.  The Veteran's DD-214 does show that he 
received the Sea Serviced Deployment Ribbon and personnel records 
received in April 2008 show that the Veteran travelled aboard the 
USS General Gaffy from San Diego, California to Yokohama, Japan 
for approximately 17 days in November 1963.  

There is, however, no competent evidence that the reported 
exposure to asbestos caused non-Hodgkin's lymphoma.  There is no 
medical or scientific evidence that asbestos exposure causes, or 
is a risk factor for, non-Hodgkin's lymphoma, and no medical 
professional has linked the Veteran's disease to asbestos 
exposure.  Medical expertise would be required to provide a 
competent opinion to that effect.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training,  or experience to 
offer medical diagnoses, statements or opinions; evidence in 
medical treatises; and authoritative writings such as medical or 
scientific journals).

Finally, there is no evidence otherwise linking the current non-
Hodgkin's lymphoma to a disease or injury in service.

The weight of the evidence is against finding that the current 
non-Hodgkin's lymphoma is related to active military service.  
Accordingly, the the preponderance of the evidence is against 
this claim and service connection for non-Hodgkin's lymphoma is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


